DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both “exterior wall tooling attachment” and “exterior wall work means”.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pair of tracks” of Claim 1, lines 11-12 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
“and send instructions the robotic arm” in Page 15, lines 11-12, should be “and send instructions to the robotic arm” for clarity. 
“The two-axes track” in Page 14, line 1, should be “the two-axes track” for clarity.
“means to capture the images of the exterior” in Page 15, lines 2-3 “means to capture images of the exterior” for clarity. 
“and a parallel track in another axis being mounted on the pair of tracks so that the parallel track enables…” should be “and an additional track perpendicularly being mounted on the pair of tracks enables…” for clarity.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite the limitations “an exterior wall tooling attachment” in Page 14, line 7 and “the exterior wall work means” in Page 15, lines 18-19. There is insufficient antecedent basis for the latter limitation in the claim. It is unclear what “the exterior wall work means” is intended to be referencing. As written, “the exterior wall work means to capture the images….” appears to be confusingly referencing a new means together with reference to the “image capturing means” but it is confusing as written and the parts should be more clearly differentiated in the claim language. Furthermore, it is unclear if “the exterior wall work means” is referencing the exterior wall tooling attachment, a different part, or introducing a new part. 
According to the specification in Paragraph 0031, the “exterior wall tooling attachment” and  “the exterior wall work means"  in Paragraphs 0030 and 0031 appear to be the same parts since they are both referred to as 150 and both are attached to the end of the robotic arm. However, this same paragraph describes that the tooling attachment is “attached to the distal end of the robotic arm” whereas the work means is “a brush in contact with a surface,” so it appears that there may be differences between the components. Therefore, it is unclear what is being claimed by reference to “an exterior wall tooling attachment” and “the exterior wall work means”. For purposes of examination, the limitations “an exterior wall tooling attachment” and “exterior wall work means” have been construed as the same part, i.e. an/the exterior wall work means.  
	
Claim 1 recites the limitation "robotic arm is flexible acted as a human arm that can reach any surface in any angle and acted according to the profile” – it is unclear what is meant by “acted as a human arm that can reach any surface in any angle”. This could be interpreted as the extent of its dexterity or flexibility or another capability. For examination purposes, "robotic arm is flexible acted as a human arm that can reach any surface in any angle and acted according to the profile” has been construed as "robotic arm is flexible and configured to reach a surface at an angle and move along a profile of the surface”.



Claim 2 recites the limitation “wherein the suspension means is a gondola.” As best understood, the suspension means is drawn to the cable or wire which holds and supports the suspended platform shown as 10 Figure 1a. It is unclear what is meant by the “suspension means is a gondola. since “gondola” is typically referred to as the portion suspended from a cable (which in this case would be the suspended platform) as opposed to the cable or wire (see e.g. Merriam Webster dictionary definition of “gondola”: an enclosed car suspended from a cable and used for transporting…” For purposes of examination, “wherein the suspension means is a gondola.” has been construed as “wherein the suspension means is a cable.” 
Any remaining claims are rejected based on their dependency to a rejected base claim. 

Claim Interpretation - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “suspension means” in claim 2, “image capturing means” in claim 3, “exterior wall means” in claim 4, and “suspension means” as it has been interpreted as a cable (see 112(b)). 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuki (U.S. Patent No. 4,993,913 A) in view of Pryor (U.S. Patent No. 4,453,085 A).

Referring to Claim 1: Ohtsuki teaches an exterior wall maintenance apparatus (10 Figs. 1-3) comprising:
a suspension means (15 Figs. 1-3); and
a suspended platform (11 Figs. 1-3), where the suspended platform (11 Figs. 1-3) is physically coupled (shown in Figs. 1-3) with the suspension means (15 Figs. 1-3) and the suspension means moves the suspended platform vertically and horizontally (Column 1, lines 48-51) in parallel to an exterior wall (Column 1, lines 5-15) of highrise buildings;
wherein the suspended platform (11 Figs. 1-3) comprises a base (12 Figs. 1-3), a two-axes track (18 Figs. 2 and 3; Column 3, lines 8-13 and inside tracks of 29 Figs. 1 and 3), a multi-axes robotic arm (17 Figs. 1-3; Column 3, lines 4-7), an image capturing means (Column 4, lines 52-58), an exterior wall tooling attachment (21 Fig. 1), a pair of locators (30 Figs. 1-3), and a platform controller (41 Fig. 6; Column 4, lines 33-37);
wherein the base (12 Figs. 1-3) is physically coupled (shown in Figs. 1-3) with the suspension means (15 Figs. 1-3), and
provides physical support (shown in Figs. 1-3) for mounted components;
wherein The two-axes track (18 Figs. 2 and 3; Column 3, lines 8-13 and inside tracks of 29 Figs. 1 and 3) is mounted (shown in Figs. 1-3) on the base (12 Figs. 1-3), and comprises a pair of tracks (inside tracks of 29 Figs. 1 and 3) in one axis so that the pair of tracks enable the multi-axes robotic arm to move away from or close (Column 8, lines 1-5) to the exterior wall, and a parallel track (18 Figs. 2 and 3; Column 3, lines 8-10) in another axis being mounted on the pair of tracks so that the parallel track enables the multi-axes robotic arm (17 Figs. 1-5) to move side-by- side (Column 3, lines 8-10) in parallel to the exterior wall;
wherein the multi-axes robotic arm (17 Figs. 1-3) is flexible (Column 1-2, lines 65-3) acted as human arm (Column 1, lines 16-22) that can reach any surface in any angle and acted according to the profile of the surface to perform any maintenance operations (Column 1, lines 48-59);
wherein the image capturing means (Column 4, lines 52-58) is mounted at the distal end of the multi- axes robotic arm but behind the exterior wall work means to capture the images of the exterior wall (Column 4, lines 54-58) and sends the captured images to the platform controller (41 Fig. 6; Column 4, lines 33-37); wherein the exterior wall tooling attachment (21 Fig. 1) is attached to the distal end (shown in Figs. 1-3) of the robotic arm (17 Figs. 1-3); wherein the pair of locators (30 Figs. 1-3) are equipped at both longitudinal ends (shown in Figs. 1-3) of the base (12 Figs. 1-3) for dual functions, preventing the suspension platform from damaging (shown in Figs. 3 and Figs. 8b and 8c, the locators are extended towards the surface preventing the suspended platform from swaying and impacting the wall; Column 3, lines 57-62) the exterior wall and anchoring (Column 3, lines 57-62) the suspension platform when the suspended platform is in position to perform the maintenance work (Column 3, lines 48-51); and
wherein the platform controller (41 Fig. 6 is a computer programmable processor that can collect information (Column 4, lines 54-58) from the image capturing means and a ground operator, and send instructions (Column 4, lines 59-62) the robotic arm, the exterior wall work means (21 Fig. 1) and the pair of locators (30 Figs. 1-3) so as to perform (Column 3, lines 48-53) the maintenance work on the determined position.

It is noted the image capturing means of Ohtsuki also captures images of the exterior wall but is silent on the image capturing means being specifically mounted at the distal end of the multi- axes robotic arm but behind the exterior wall work means.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the image capturing means being specifically mounted at the distal end of the multi- axes robotic arm but behind the exterior wall work means for the purpose of facilitating the verification of an uneven exterior wall or surface, and since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C)

Referring to Claim 2: Ohtsuki as modified teaches the exterior wall maintenance apparatus, wherein the suspension means is a gondola (Column 2, lines 51-53).

Referring to Claim 3: Ohtsuki as modified teaches the exterior wall maintenance apparatus, wherein the image capturing means (Column 4, lines 52-58) is a camera.

Referring to Claim 4: Ohtsuki as modified teaches the exterior wall maintenance apparatus, wherein the exterior wall work means (21 Fig. 1) is a brush (Column 6, lines 8-14) that is in contact with the surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levy (U.S. Patent No. 5,240,503 A), a multi-tracked external building maintenance system controlled via remote control.
Atwood (U.S. Pub. No. 2008/0251010 A1), an automated wall painting device.
Maxwell et al. (Canadian Patent No. CA 2,280,265 C), a multi-tracked automated wall painting apparatus.
Storr (U.S. Pub. No. 2017/0080438 A1), a multi-directional automated wall maintenance apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723